DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a system and method for monitoring local electrical activity using the left ventricular electrode during cardiac conduction system pacing to switch to delivery of both cardiac conduction system pacing therapy and left ventricular pacing therapy.
II. Claims 17-36, drawn to a system and method for determining a paced AV delay and a pacing VV delay and either deliver cardiac conduction system pacing therapy using the paced AV delay or deliver both of a cardiac conduction system therapy and left ventricular pacing therapy using both the paced AV delay and paced VV delay.
III. Claims 37-54, drawn to a system and method for monitoring near-field signal proximate the left branch bundle, generate a derivative signal based on the near-field signal to determine whether the pacing therapy has selective or non-selective capture of the cardiac conduction system based on the derivative signal.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products and processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each comprise separate and distinct modes of operation for assessing pacing therapy locations. Invention I operates differently than Inventions II and III in that Invention I does not require any specific delay intervals or use of near-field signals to determine capture.  Invention II is distinct from Inventions I and III because the invention specifically measures AV delays and VV delays in order to select a pacing configuration.  Inventions I and III do not require these limitations.  Invention III is distinct from Inventions I and II since the operation discussed determines specific types of capture, wherein Inventions I and II do not rely on this determination.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The claimed inventions are considered to comprise material differences in operational and functional scope that implies distinction, wherein such distinction requires separate search and consideration of prior art that would constitute a burden on the examination process.
	Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their
different classification;
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d) the prior art applicable to one invention would not likely be applicable to
another invention;
	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SHOULD APPLICANTS ELECT INVENTION I, the invention is subject to election of distinct species:	Species 1a, pertaining to claims 2 and 10: wherein the cardiac conduction system electrode is placed proximate the bundle of His;
	Species 1b, pertaining to claims 3 and 11; wherein the cardiac conduction system electrode is placed proximate the left bundle branch bundle.	Species 1a and 1b are considered mutually exclusive locations for electrode placement for left ventricular activation.
SHOULD APPLICANTS ELECT INVENTION II, the invention is subject to election of distinct species:	Species 2a, pertaining to claims 18 and 28: wherein the cardiac conduction system electrode is placed proximate the bundle of His;
	Species 2b, pertaining to claims 19 and 29; wherein the cardiac conduction system electrode is placed proximate the left bundle branch bundle.	Species 2a and 2b are considered mutually exclusive locations for electrode placement for left ventricular activation.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 August 2022